OPINION OF THE COURT.
This is an indictment for cutting oak and other timber on the land of the United States. The defendant confessed that he was in the employment of an individual, and cut, say, two thousand trees for ties for railroad. That the man who employed him intended to enter the land, and did enter two quarters of it, but the other quarter was entered by another individual. That he paid the individual who entered the quarter section for the trees cut on it. And the other entry covered the land on which the other trespass was committed. The trespass was not an aggravated one, and, in fact, did injury to no one, that was not satisfactorily settled. The land was sold at the price fixed by law, hav--ing been previously offered, but not sold at public sale. Upon the whole, the court will impose a nominal fine, as there was no intention, it would seem, to defraud the public. The defendant. was fined five dollars and costs.